NUMBERS 13-19-00569-CR & 13-19-00607-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

MATEO FABIAN GOMEZ GARZA,                                                 Appellant,

                                              v.

THE STATE OF TEXAS,                                                        Appellee.


                    On appeal from the 93rd District Court
                         of Hidalgo County, Texas.


                         MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Benavides and Silva
                Memorandum Opinion by Justice Silva

      In appellate cause number 13-19-00569-CR, appellant Mateo Fabian Gomez

Garza appeals his conviction for murder, a first-degree felony offense, and in appellate

cause number 13-19-00607-CR, appellant appeals his conviction for aggravated assault,

a second-degree felony offense. See TEX. PENAL CODE ANN. §§ 19.02, 22.02. In appellate

cause number 13-19-00569-CR, appellant entered an open plea of guilty. The trial court
accepted appellant’s open plea to murder and sentenced him to sixty-five years’

confinement. In appellate cause number 13-19-00607-CR, appellant pleaded “true” to

violating his post-conviction community supervision. The trial court revoked appellant’s

community supervision and sentenced him to ten years’ confinement for the aggravated

assault charge. The sentences will run concurrently. Appellant’s court-appointed attorney

has filed an Anders brief in both causes. See Anders v. California, 386 U.S. 738, 744

(1967). We affirm the judgments in both causes.

                                   I.     ANDERS BRIEF

       Pursuant to Anders v. California, appellant’s court-appointed appellate counsel

has filed Anders briefs and motions to withdraw in both causes with this Court, stating

that his review of the records yielded no grounds of reversible error upon which appeals

can be predicated. See id. Counsel’s briefs meet the requirements of Anders as they

present professional evaluations demonstrating why there are no arguable grounds to

advance on appeal. See In re Schulman, 252 S.W.3d 403, 406 n.9 (Tex. Crim. App. 2008)

(orig. proceeding) (“In Texas, an Anders brief need not specifically advance ‘arguable’

points of error if counsel finds none, but it must provide record references to the facts and

procedural history and set out pertinent legal authorities.” (citing Hawkins v. State, 112

S.W.3d 340, 343–44 (Tex. App.—Corpus Christi–Edinburg 2003, no pet.))); Stafford v.

State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014),

appellant’s counsel carefully discussed why, under controlling authority, there is no


                                             2
reversible error in the trial court’s judgments. Appellant’s counsel has also informed this

Court that, in both causes, appellant has been: (1) notified that counsel has filed an

Anders brief and a motion to withdraw; (2) provided with copies of both pleadings; (3)

informed of his rights to file pro se responses, review the records preparatory to filing

those responses, and seek discretionary review if we conclude that the appeals are

frivolous; and (4) provided with a form motion for pro se access to the appellate record

with instructions to file the motion within ten days. See Anders, 386 U.S. at 744; Kelly,

436 S.W.3d at 319–20, Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252

S.W.3d at 409 n.23. Appellant has filed a pro se response in both causes.

      When appellate counsel files an Anders brief and the appellant independently files

a pro se response, the court of appeals has two choices:

      [i]t may determine that the appeal is wholly frivolous and issue an opinion
      explaining that it has reviewed the record and finds no reversible error. Or,
      it may determine that arguable grounds for appeal exist and remand the
      cause to the trial court so that new counsel may be appointed to brief the
      issues.

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (internal citations

omitted). We are “not required to review the merits of each claim raised in an Anders brief

or a pro se response.” Id. at 827. Rather, we must merely determine if there are any

arguable grounds for appeal. Id. If we determine that there are such arguable grounds,

we must remand for appointment of new counsel. Id. Reviewing the merits raised in a pro

se response would deprive an appellant of meaningful assistance of counsel. Id.

                               II.    INDEPENDENT REVIEW

      Upon receiving an Anders brief, we must conduct a full examination of all the


                                            3
proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.

75, 80 (1988). We have reviewed the entire record in both causes, counsel’s briefs, and

appellant’s pro se responses, and we have found nothing that would arguably support an

appeal in either cause. See Bledsoe, 178 S.W.3d at 827–28 (“Due to the nature of Anders

briefs, by indicating in the opinion that it considered the issues raised in the briefs and

reviewed the record for reversible error but found none, the court of appeals met the

requirements of Texas Rule of Appellate Procedure 47.1.”).

                                     III.    MOTIONS TO WITHDRAW

        In accordance with Anders, appellant’s attorney has asked this Court for

permission to withdraw as counsel in both causes. See Anders, 386 U.S. at 744; see also

In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80

(Tex. App.—Dallas 1995, no pet.) (“[I]f an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motions to withdraw in both causes. Within five days of the date of this Court’s opinion,

counsel is ordered to send a copy of this opinion and this Court’s judgments to appellant

and to advise him of his right to file a petition for discretionary review in both causes.1


         1 No substitute counsel will be appointed. Should appellant wish to seek further review of this case

by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. A petition for
discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals. See id. R. 68.3.
Any petition for discretionary review should comply with the requirements of Texas Rule of Appellate
Procedure 68.4. See id. R. 68.4.

                                                       4
See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 411 n.35; Ex parte

Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).

                                IV.    CONCLUSION

      We affirm the trial court’s judgments in appellate cause numbers 13-19-00569-CR

and 13-19-00607-CR.

                                                          CLARISSA SILVA
                                                          Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
14th day of April, 2022.




                                         5